Order entered June 25, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00545-CR

                         THOMAS DAMIEN MCLEAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 31671

                                           ORDER
       The clerk’s record, filed May 22, 2018, does not contain the jury charge on

guilt/innocence or the jury charge on punishment. See TEX. R. APP. P. 34.5(a).

        We ORDER the Hunt County District Clerk to file a supplemental clerk’s record

containing the jury charge on guilt/innocence and the jury charge on punishment within TEN

DAYS of the date of this order.



                                                     /s/   CRAIG STODDART
                                                           JUSTICE